                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

LASSWELL FOUNDATION FOR
LEARNING AND LAUGHTER, INC.,
FRED LASSWELL, INC., RED RYDER
ENTERPRISES, INC., and GOLDBOOK,
LTD.,

        Plaintiffs,                                   Case No.: 8:17-cv-00046-JDW-CPT

vs.

TIMOTHY SCHWARTZ, DESIGN TANK,
INC., and DOES 1-10,

      Defendants.
___________________________________/


      PLAINTIFFS’ MOTION FOR ENTRY OF CONFIDENTIALITY ORDERS ON AN
                            EMERGENCY BASIS

        The Plaintiffs, LASSWELL FOUNDATION FOR LEARNING AND LAUGHTER,

INC., FRED LASSWELL, INC., RED RYDER ENTERPRISES, INC., and GOLDBOOK, LTD.

(collectively, Plaintiffs), for entry of Confidentiality Orders on an expedited basis, as follows:

        1.      On March 7, 2019, the parties appeared before Magistrate Judge Christopher

Tuite on several discovery matters including Defendant’s Motion to compel production of

documents and to conduct an inspection of Plaintiff’s offices.

        2.      Plaintiffs will absolutely abide by the Court’s order to produce documents on or

before March 15, 2019, however, some of those documents are confidential.

        3.      As to the inspection, after extensive argument the Court issued its order and as to

the inspection ordered as follows:

                c. The motion is granted as to the Defendant’s request to conduct an inspection of
                the Plaintiffs’ offices located in Tampa. The inspection shall be conducted on or

                                                  1
              before March 31, 2019; shall be limited to three (3) hours; and may be videotaped
              by either or both parties. Any videos or photographs taken during the inspection
              are subject to production to the opposing party.
                      In advance of the inspection, the parties are directed to meet and confer on
              or before March 15, 2019, on the matter of a confidentiality agreement pertaining
              to the video, photographs, and other information obtained in connection with the
              inspection.

       4.     On March 13, 2019 counsel for Plaintiff submitted a proposed confidentiality

order for Defendant’s review which addressed the videos and photographs for the court ordered

inspection as confidential as argued by Plaintiff at the Court hearing and also a proposed

confidentiality agreement which included standard provisions for identification, objection, and

use of confidential information for general discovery such as the pending document production

as Plaintiff intends to abide by this Court’s order and produce a significant volume of documents

to Defendant on March 15, 2019 including those which are confidential.

       5.     Defendant Schwartz declined to address any part of the proposed confidentiality

order as regards to the document production except to provide a template similar to what

Plaintiff has proposed.     Schwartz offered non-substantive objections to the proposed

confidentiality agreement relative to the inspection which were addressed as such in a return

email by counsel for Plaintiff as indicated in the accompanying Memorandum in Support.

       6.     Because Plaintiff intends to comply with the Court’s order and produce

confidential documents on March 15, 2019, the Court’s immediate assistance is required for

entry of the Confidentiality order with regard to document production. While the inspection is

still two weeks away, it is also important this Court hold Defendant to his agreement to keep the

video and pictures taken at the inspection confidential, for use in this case only. Defendant’s

backtracking on only using the video and pictures for this case indicates an intention to use the

video and pictures for some other purpose. Because Defendant has previously written

                                               2
defamatory emails (which he now denies) sent to third parties having nothing to do with this

case, and monetized Plaintiffs materials and Fred Lasswell’s fame for his own purposes, it is

important that materials from the inspection not be used outside the purposes of this case.

       7.      Plaintiffs also rely on its Memorandum in Support of Motion in support of its

Motion.

       WHEREFORE, Plaintiffs request the Court enter its proposed Confidentiality Orders on

an expedited basis and effective as of March 15, 2019, and award Plaintiffs their costs and

attorneys fees in bringing this Motion.



            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(G)

       The undersigned hereby certifies that counsel has conferred on this Motion with Timothy

Schwartz by email and no agreement was reached thus opposing to the relief requested herein.


March 14, 2019                               /s/ Craig Enrico Schaefer
                                             Craig Enrico Schaefer (Pro Hac Vice)
                                             Traverse Legal, PLC
                                             810 Cottageview Drive G-20
                                             Traverse City, MI 49684
                                             enrico.schaefer@traverselegal.com
                                             Phone: 231-932-0411

                                             /s/ Jonathan B. Sbar
                                             Jonathan B. Sbar, Esq. (FBN 131016)
                                             Email: jsbar@rmslegal.com
                                             Andrea K. Holder, Esq. (FBN 104756)
                                             Email: aholder@rmslegal.com
                                             ROCKE, McLEAN & SBAR, P.A.
                                             2309 S. MacDill Avenue
                                             Tampa, FL 33629
                                             Phone: 813-769-5600
                                             Fax:     813-769-5601

                                             Attorneys for Plaintiffs



                                                3
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

the following by Electronic Mail and regular mail on March 14, 2019.

Timothy Schwartz
401 S. Lake Dr.
Clearwater, FL 33755
Phone: 213-948-3599
Email: tsschwartz@gmail.com



                                           /s/ Craig Enrico Schaefer
                                           Craig Enrico Schaefer (Pro Hac Vice)
                                           Attorneys for Plaintiffs




                                              4
